NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 18a0584n.06

                                         Case No. 18-1050

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

                                                                                      FILED
ROSEMARIE E. AQUILINA,                                )                         Nov 26, 2018
                                                                            DEBORAH S. HUNT, Clerk
                                                      )
       Plaintiff-Appellant,                           )
                                                      )       ON APPEAL FROM THE UNITED
v.                                                    )       STATES DISTRICT COURT FOR
                                                      )       THE WESTERN DISTRICT OF
GENE WRIGGELSWORTH; CHARLES                           )       MICHIGAN
BUCKLAND,                                             )
                                                      )
       Defendants-Appellees.                          )


       BEFORE: GILMAN, KETHLEDGE, and BUSH, Circuit Judges.

       JOHN K. BUSH, Circuit Judge. Rosemarie E. Aquilina, an elected judge on the 30th

Circuit Court of Michigan for Ingham County, appeals the district court’s order granting summary

judgment to Gene Wriggelsworth and Charles Buckland on her claim for First Amendment

retaliation and the district court’s decision not to exercise supplemental jurisdiction over her state-

law claim for false light invasion of privacy. Aquilina alleges injuries arising from a publicized

criminal investigation of her conduct after she authorized the release of courtroom security video

footage to a news reporter. Wriggelsworth was Ingham County’s sheriff, who initiated the

investigation, and Buckland is a detective in the sheriff’s office. For the reasons that follow, we

AFFIRM.




                                                  1
No. 18-1050, Aquilina v. Wriggelsworth


                                            I. FACTS

          On August 2, 2016, a criminal defendant (Joshua Harding) used a shank to attack an

assistant prosecutor during trial in an Ingham County Circuit Court courtroom. The assault was

captured on video by the courtroom security recording system, to which only court staff, security,

and IT personnel had access. The next day, August 3, Matt Mencarini, a reporter from the Lansing

State Journal, called Aquilina and asked for permission to view the security video. Aquilina agreed

and instructed her judicial assistant, Allison Hayes, to play the video for Mencarini. Aquilina then

allowed Mencarini to record the security footage on his cell phone. Shortly afterwards, Mencarini

contacted Aquilina again and notified her that he planned to publish the video. Aquilina did not

object.

          Mencarini also called Wriggelsworth and asked whether the Sheriff’s Office planned to

release the video; Wriggelsworth told him no. Mencarini then informed Wriggelsworth that he

already had a copy of the video, but he refused to tell Wriggelsworth how or from whom he had

obtained it.

          Because Harding had been charged criminally for his courtroom attack on the assistant

prosecutor, the video was potential evidence against Harding. Wriggelsworth told Detective

Sergeant Greg Harris to investigate the video’s release. In turn, Harris assigned Buckland to the

matter, and they discussed whether the video’s release might form the basis of criminal charges.

          Harris and Buckland also discussed the video’s release with Ingham County Chief

Assistant Prosecuting Attorney Lisa McCormick. The three officials discussed whether the crime

of obstruction of justice may have been committed and concluded they had grounds to continue

investigating.




                                                 2
No. 18-1050, Aquilina v. Wriggelsworth


       Buckland then obtained a list of all court employees who had accessed the video, which

led him to Allison Hayes, Aquilina’s judicial assistant. Based on information that Hayes’s

computer had accessed the video on the day it was published in the press and on the statement of

an observer who claimed to have seen Mencarini with Aquilina in her chambers, Buckland spoke

to Hayes. Hayes told Buckland to speak to Aquilina’s attorney if he had any questions, and when

Buckland contacted Aquilina, he got the same answer. After speaking to several other court staff

members and judges, who substantiated Buckland’s belief that Aquilina’s chambers had released

the video, Buckland wrote a report summarizing his investigation.

       On August 30, 2016, Buckland submitted a warrant request to the Ingham County

Prosecutor’s Office requesting that charges of obstruction of justice and abuse of public office be

brought against Aquilina. On August 31, Ingham County Prosecutor Gretchen Whitmer filed a

petition for appointment of a Special Prosecutor in the Michigan Attorney General’s Office.

       On September 22, 2016, both the criminal charges against Harding and the existence of the

investigation of Aquilina were reported by the press. In their depositions, Wriggelsworth and

Buckland stated that they never told the press they were investigating Aquilina. Aquilina stated

in her affidavit that she had “been unable to find out who leaked the existence of the investigation

to the press.” (R. 54-5, Page ID# 552.) Despite the investigation, no charges were ever brought

against Aquilina.

                             II. PROCEDURAL BACKGROUND

       On September 23, 2016, Aquilina sued Wriggelsworth and Buckland, asserting two causes

of action: a claim under 42 U.S.C. § 1983 for retaliation in violation of her First Amendment rights

and a tort claim under Michigan law for false light invasion of privacy.          After discovery,

Wriggelsworth and Buckland moved for summary judgment. The district court granted the




                                                 3
No. 18-1050, Aquilina v. Wriggelsworth


motion, reasoning that Aquilina did not engage in protected First Amendment conduct when she

released the video. See Aquilina v. Wrigglesworth [sic], 298 F. Supp. 3d 1110, 1112, 1116 (W.D.

Mich. 2018). In addition, the district court declined to exercise supplemental jurisdiction over

Aquilina’s state-law tort claim. Id. at 1116.

                                III. STANDARD OF REVIEW

       This court reviews a grant of summary judgment de novo. Rogers v. O’Donnell, 737 F.3d
1026, 1030 (6th Cir. 2013). Summary judgment is appropriate if, viewing all evidence in the light

most favorable to the non-moving party and drawing all reasonable inferences in its favor, “there

is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Id. (internal quotation marks omitted) (quoting Fed. R. Civ. P. 56(a)). Furthermore, a court

should consider only admissible evidence in determining whether a dispute of fact exists. See Fed.

R. Civ. P. 56(c)(2); Tranter v. Orick, 460 F. App’x 513, 514–15 (6th Cir. 2012) (quoting Bailey v.

Floyd Cty. Bd. of Educ., 106 F.3d 135, 145 (6th Cir. 1997)). In reviewing a grant of summary

judgment, we “may affirm on any ground supported by the record.” Hunt v. Sycamore Cmty. Sch.

Dist. Bd. of Educ., 542 F.3d 529, 534 n.2 (6th Cir. 2008) (citations omitted).

       We review a district court’s decision not to exercise supplemental jurisdiction for abuse of

discretion. Gamel v. City of Cincinnati, 625 F.3d 949, 951 (6th Cir. 2010). “An abuse of discretion

exists only when the court has the definite and firm conviction that the district court made a clear

error of judgment in its conclusion upon weighing relevant factors.” Id. (citation and internal

quotation marks omitted).

                                       IV. DISCUSSION

       To prevail on her First Amendment retaliation claim, Aquilina must prove three elements:

“(1) that [she] was engaged in a constitutionally protected activity; (2) that the defendant[s’]




                                                 4
No. 18-1050, Aquilina v. Wriggelsworth


adverse action caused [her] to suffer an injury that would likely chill a person of ordinary firmness

from continuing to engage in that activity; and (3) that the adverse action was motivated at least in

part as a response to the exercise of [her] constitutional rights.” Mattox v. City of Forest Park, 183
F.3d 515, 520 (6th Cir. 1999) (citation omitted); accord Thaddeus-X v. Blatter, 175 F.3d 378, 394

(6th Cir. 1999) (en banc). The district court granted summary judgment to Wriggelsworth and

Buckland based on its conclusion that Aquilina failed as a matter of law to establish the first

element.

         As we explain below, the district court’s ruling was in error. However, we uphold the entry

of summary judgment for Wriggelsworth and Buckland on the alternative ground that Aquilina

has failed to raise a genuine dispute of material fact that would allow a reasonable jury to decide

in her favor as to the third element. In the following discussion, we address the first and third

elements in turn.

         A. Constitutionally Protected Activity

         On the question whether a plaintiff’s speech is protected, the Supreme Court has made

clear that government employees’ speech is subject to a two-part test. Under Garcetti v. Ceballos,

547 U.S. 410, 418 (2006), the plaintiff must have engaged in speech (1) as a citizen (2) on a matter

of public concern. Here, the parties do not dispute that the release of the video is speech1 that

implicated a matter of public concern, namely courthouse security.




1
  We assume without deciding that Aquilina engaged in “speech,” as that word is used in the First Amendment, when
she allowed Mencarini to view and record the courthouse security video. We note, however, that this assumption may
not be so clear-cut if Aquilina’s conduct is viewed as purely ministerial in nature. Compare Voting for Am., Inc. v.
Steen, 732 F.3d 382, 391 (5th Cir. 2013) (“[T]he receipt and delivery of completed voter-registration applications”
are “non-expressive activities.”), and Garman v. U.S. Postal Serv., 509 F. Supp. 507, 510 (N.D. Ind. 1981) (stating
that the processing of draft registration forms is a ministerial task that is not speech), with Williams v. Bd. of Regents
of Univ. Sys. of Ga., 629 F.2d 993, 1003 (5th Cir. 1980) (analyzing the leaking of an altered police report and the
original unaltered report as speech in a wrongful discharge action).


                                                            5
No. 18-1050, Aquilina v. Wriggelsworth


       Therefore, to determine whether Aquilina’s speech was protected, we must determine

whether she spoke as a citizen. The Supreme Court has held that “when public employees make

statements pursuant to their official duties, the employees are not speaking as citizens for First

Amendment purposes . . . .” Id. at 421. Furthermore, “official duties” are not necessarily limited

to a written list of routine responsibilities but may include other “duties an employee actually is

expected to perform,” as established by the employer’s and employee’s expectations. Id. at 424–

25.

       These principles guided the Supreme Court in Lane v. Franks, 134 S. Ct. 2369, 2379

(2014), which concerned a community college program director who alleged that he was fired in

retaliation for testimony he gave at the trial of a former employee whom he, in turn, had fired

earlier. Id. at 2375–76. The Court noted that “the mere fact that a citizen’s speech concerns

information acquired by virtue of his public employment does not transform that speech into

employee—rather than citizen—speech.” Id. at 2379. The Court held that although Lane testified

“regarding the events that led to his terminating” the former employee, his testimony was

ultimately compelled by his “obligation, as a citizen, to speak the truth” and therefore did not occur

in the course of his official duties. Id. at 2375, 2379.

       This court has applied Garcetti and Lane in differing contexts to determine whether a

public employee spoke as a citizen. In a decision that predated Lane, we held that the plaintiff—

a park ranger (Weisbarth) who made statements to a paid consultant hired by Weisbarth’s

managers to evaluate her department—was not speaking as a citizen but rather as a public

employee pursuant to her official duties. See Weisbarth v. Geauga Park Dist., 499 F.3d 538, 540–

41 (6th Cir. 2007). To determine whether Weisbarth spoke as a citizen, we applied four factors:

“[1] the impetus for her speech, [2] the setting of her speech, [3] the speech’s audience, and [4] its




                                                  6
No. 18-1050, Aquilina v. Wriggelsworth


general subject matter.” Id. at 546. Considering the circumstances, we held that Weisbarth’s

comments had been made in the course of her official duties and could not form the basis of a First

Amendment claim. Id. We noted that the park district had “hired [the consultant] for legitimate

departmental business, and the topics about which he questioned Weisbarth—employee morale

and performance—obviously concerned her day-to-day official duties.” Id. at 545.

       In contrast with our conclusion as to Weisbarth, we held that a public employee had

engaged in speech as a citizen in Boulton v. Swanson, 795 F.3d 526, 533 (6th Cir. 2015), a post-

Lane decision. The plaintiff in Boulton had made statements about departmental training as part

of a labor arbitration in which he participated as a union leader. Id. at 534.

       With these cases in mind, we address whether Aquilina’s speech was protected. We begin

with the first Weisbarth factor, the impetus for the speech. See Weisbarth, 499 F.3d at 546.

Aquilina suggests that she was acting because of her concern for court security. See Appellant Br.

at 20–21. This motivation cuts both ways. On the one hand, she was probably particularly

concerned about court security because of her position as a judge. On the other hand, it is plausible

that Aquilina was concerned as a citizen as well and thought other citizens should know that armed

attacks could occur in courtrooms.

       The second Weisbarth factor—the setting of Aquilina’s speech—augurs well for finding

her speech was not protected. As Wriggelsworth and Buckland point out, Aquilina had access to

the video only because of her position as a judge. See Appellee Br. at 33. Furthermore, the context

does not indicate that Aquilina’s showing the video to Mencarini was driven by her concerns as a

citizen. She did not, on her own initiative, decide it was time to send a message about courtroom-

security issues by releasing the video. Indeed, there is no evidence that she intended to allow the

public to see the video until Mencarini contacted her and asked her if he could see it. She ordered




                                                  7
No. 18-1050, Aquilina v. Wriggelsworth


her judicial assistant to play the video for Mencarini, and she gave him permission to view it in

terms that suggested she thought her action was within her authority as a judge. When Mencarini

told her he planned to publish the video, Aquilina neither encouraged him nor endorsed his action:

she simply told him she thought it was fine for him to release it. These facts suggest that both

Aquilina and Mencarini understood her allowing him to record the video to be a decision made in

her discretion as a public employee who had access to it.

       But the third Weisbarth factor—the speech’s audience—supports the conclusion that

Aquilina spoke as a citizen outside her public-employee duties. The immediate audience was

Mencarini; the ultimate audience, the public at large. There is no evidence that communicating to

the public on matters of courthouse security was part of Aquilina’s duties as a judge. Such speech

seems to be more the type of discourse engaged in by ordinary citizens.

       By the same token, addressing the last Weisbarth factor, the speech’s subject matter of

courthouse security related to Aquilina’s position but had nothing to do with her duties. The

situation calls to mind our recognition in Boulton that “a public employee may speak as a citizen

even if his speech involves the subject matter of his employment.” 795 F.3d at 534 (citation and

internal quotation marks omitted).

       We view all these factors in light of Lane’s admonition that “the mere fact that a citizen’s

speech concerns information acquired by virtue of his public employment does not transform that

speech” from protected speech into unprotected speech. 134 S. Ct. at 2379. True, Aquilina

acquired the video by virtue of her position, but its release had nothing to do with her job. Given

that our court has read Lane as “rejecting an expansive reading of the Garcetti exception,” we

should use caution in finding a public employee’s speech is unprotected in novel factual situations.

Boulton, 795 F.3d at 533. In sum, based on the circumstances here, the district court went too far




                                                 8
No. 18-1050, Aquilina v. Wriggelsworth


when it applied Garcetti to determine that Aquilina’s releasing the video was unprotected speech

as a matter of law.

       Nevertheless, we may uphold the entry of summary judgment if it is warranted on any

alternative basis supported by the record, see Hunt, 542 F.3d at 534 n.2, so we now turn to the

third element of Aquilina’s retaliation claim: the motivation for the defendants’ “adverse action,”

Mattox, 183 F.3d at 520.

       B. Motivation for Adverse Action

       When we consider the element of adverse action, “the subjective motivation of the

defendants is at issue.” Thaddeus-X, 175 F.3d at 399. The plaintiff must substantiate her

allegations about the defendant’s motives: “[B]are allegations of malice [do] not suffice to

establish a constitutional claim” at the summary judgment stage. Vereecke v. Huron Valley Sch.

Dist., 609 F.3d 392, 400 (6th Cir. 2010) (alterations in original) (quoting Crawford-El v. Britton,

523 U.S. 574, 588 (1998)). The plaintiff may use circumstantial evidence to support an inference

of retaliatory motive. See Harris v. Bornhorst, 513 F.3d 503, 520 (6th Cir. 2008) (quoting Hartsel

v. Keys, 87 F.3d 795, 803 (6th Cir. 1996)). If the plaintiff demonstrates that her “protected conduct

was a motivating factor . . . [,] the burden of production shifts to the defendant,” who must respond

with legitimate reasons for his actions. Thaddeus-X, 175 F.3d at 399 (citation omitted). “If the

defendant can show that he would have taken the same action in the absence of the protected

activity, he is entitled to prevail on summary judgment.” Id.

       Aquilina fails to offer sufficient evidence of retaliatory motive even to shift the burden to

Wriggelsworth and Buckland. Therefore, they must prevail on summary judgment.

       In direct-evidence cases, we have considered statements made by defendants that suggested

animus toward the plaintiff, see, for example, Harris, 513 F.3d at 519–20, or evidence that the




                                                 9
No. 18-1050, Aquilina v. Wriggelsworth


plaintiff was treated differently than other, similarly situated individuals, see, for example,

Vereecke, 609 F.3d at 402. Aquilina points us to no such statement or differential treatment at the

hands of Wriggelsworth or Buckland that would suggest that they meant to target her rather than

to investigate whether a crime had been committed and, if so, who had committed it. Instead, she

offers speculation and surmise about their motives.

       For instance, Aquilina asks us to believe that she must have been retaliated against because

there was no real basis for the investigation. Repeatedly referring to the investigation as a “fake

criminal investigation,” see, for example, Appellant Br. at 22, she urges that there was “no crime”

to be investigated, id. at 33, and that Wriggelsworth and Buckland wanted simply to “label her a

criminal,” id. at 31. Wriggelsworth, on the other hand, indicated in his deposition that at the time

he ordered Harris to begin the investigation, he did not know who had released the video.

Furthermore, Wriggelsworth claimed that he simply told Harris to investigate the release, without

specifying whether the investigation should focus on finding evidence for criminal charges.

       What is more, Wriggelsworth was not alone in his belief that the release of the video was

a serious mistake that deserved investigation: Harris’s and Buckland’s pre-investigation discussion

with Assistant Prosecuting Attorney McCormick, at which Wriggelsworth was not present, also

resulted in the three officials’ suspecting that a crime may have been committed. Although the

prosecutor’s office ultimately decided not to charge Aquilina, the barren result of an investigation

is not necessarily evidence that it was begun in bad faith.

       As for Buckland’s involvement in the investigation, both his and Wriggelsworth’s

depositions showed that Buckland was simply following orders that he received from Harris, who

in turn got his orders from Wriggelsworth. Furthermore, both Wriggelsworth and Buckland




                                                 10
No. 18-1050, Aquilina v. Wriggelsworth


claimed that Wriggelsworth was not involved in the investigation at all after he gave Harris the

order to begin investigating. Aquilina offers no evidence to discredit their claim.

         Having shown no direct evidence, Aquilina also fails to provide circumstantial evidence to

support a finding of retaliatory motive. In past cases, we have looked to factors such as the

“temporal proximity” between the exercise of the plaintiff’s allegedly protected conduct and the

allegedly retaliatory action to supply the inference of intent. See, e.g., Vereecke, 609 F.3d at 400–

01. Here, using temporal proximity as an indicator would not produce any such inference. The

immediate investigation of the video’s release is equally consistent with Aquilina’s story (that the

investigation was motivated by retaliation) and with Wriggelsworth’s and Buckland’s (that it was

motivated by a belief that court policy or criminal law may have been violated and by a desire to

find out who was culpable). Thus, we cannot simply ask whether Wriggelsworth and Buckland

“would have taken the same action in the absence of” the video’s release. Thaddeus-X, 175 F.3d

at 399. Instead, we ask whether the video’s release may properly have been the subject of an

investigation so long as Wriggelsworth and Buckland did not act with the wrong motives. Because

Wriggelsworth and Buckland both stated that they considered the video to be evidence of a crime

(Harding’s courtroom attack), and both Wriggelsworth and Buckland were law enforcement

officers, investigating the video’s release would not appear extraordinary for them to do while

acting from the best of motives. Aquilina’s brief does not give us a reason to doubt that the

investigation was begun in good faith. She therefore offers no circumstantial evidence supporting

a reasonable inference of retaliatory motive.2


2
  Aquilina does allege that a long history of “friction” between her and Wriggelsworth, on matters such as courthouse
security, underlay Wriggelsworth’s actions. See generally Appellant Br. at 4–10. Her insistence on detailing this
history strikes us as odd. Aquilina does not allege that any of her past interactions with Wriggelsworth were protected
or that her alleged past interest in courthouse security was manifested in protected ways. Instead, she appears to hope
that we take her backstory with Wriggelsworth into account in finding his ordering the investigation was a mere
product of spite. However, even if we assumed for the sake of argument that Wriggelsworth was motivated by spite,
Aquilina has no theory of why his feelings would transform the investigation into a constitutional violation, since she


                                                         11
No. 18-1050, Aquilina v. Wriggelsworth


         We do not believe that a reasonable jury could hear all the evidence Aquilina has of

Wriggelsworth’s and Buckland’s motives—exactly none—and find that they initiated and pursued

the investigation from retaliatory motives.3

         To the extent Aqulina’s retaliation claim relies on the publicization of the investigation

rather than the investigation itself, her theory fails again because she admitted she does not know

who told the press about the investigation. Both Wriggelsworth and Buckland claimed that they

did not tell. We do not see how Aquilina can claim that Wriggelsworth and Buckland retaliated

against her by publicizing the investigation when she does not show that they publicized it in the

first place. Nevertheless, Aquilina suggests that by initiating the investigation, Wriggelsworth and

Buckland should have expected that it would become public. See Appellant Br. at 29. Although

that may be true, Aquilina’s efforts in this vein are more relevant to her attempt to use the

investigation itself as the basis for her claim than the extent to which it was publicized. And, as

we have discussed, Wriggelsworth’s and Buckland’s actions in undertaking the investigation itself

do not support her claim.

         Finally, Aquilina urges that the question of a defendant’s subjective motivation is rarely

proper for resolution at summary judgment. See id. (citing Bloch v. Ribar, 156 F.3d 673, 682 (6th




does not allege that her past actions—those related to courthouse security or any others—were protected. Her only
basis for the constitutional claim is her argument that the release of the video was protected. If anything, Aquilina’s
frequent hearkening-back to her history with Wriggelsworth weakens the connection between her allegedly protected
conduct and the investigation.
3
  In addition to the evidence discussed here, Aquilina relies on various fragments of hearsay that she gleaned during
discovery to support her theory of Wriggelsworth’s and Buckland’s bad motives. Because these items are inadmissible
hearsay and are not corroborated by admissible evidence or documents that would lead to admissible evidence at trial
(such as sworn affidavits or depositions), we do not consider them in the body of evidence from which a reasonable
jury would reach its verdict. See Bailey v. Floyd Cty. Bd. of Educ., 106 F.3d 135, 145 (6th Cir. 1997) (“Rule 56
requires the plaintiff to present evidence of evidentiary quality that demonstrates the existence of a genuine issue of
material fact. Examples of such evidence include admissible documents or attested testimony, such as that found in
affidavits or depositions. The proffered evidence need not be in admissible form, but its content must be admissible.”
(citations omitted)).



                                                         12
No. 18-1050, Aquilina v. Wriggelsworth


Cir. 1998)). We recognize the central role of the factfinder in retaliation cases where both parties

present some facts to support their motivation arguments. “Nonetheless, a court may grant

summary judgment even in a causation [i.e., motivation] inquiry, where it is warranted.” Hartsel,
87 F.3d at 803 (citation omitted). Here, it is warranted.

       In sum, Aquilina has failed to create a genuine dispute of material fact regarding whether

Wriggelsworth and Buckland were motivated by a desire to retaliate against her for engaging in

protected conduct. Because Aquilina has produced no evidence from which a jury could draw a

reasonable inference of retaliatory motive, Wriggelsworth and Buckland are entitled to judgment

as a matter of law, and the district court’s entry of summary judgment in their favor was proper.

       C. Remaining Issues

       Two more issues remain on appeal and can be dealt with briefly.

       First, Aquilina seeks review of the district court’s decision not to exercise jurisdiction over

her state-law claim. Under 28 U.S.C. § 1367(a), district courts have supplemental jurisdiction over

state-law claims arising from the same set of facts as claims over which they have original federal-

question jurisdiction. However, a district court “may decline to exercise supplemental jurisdiction

over a claim . . . if . . . the district court has dismissed all claims over which it has original

jurisdiction . . . .” 28 U.S.C. § 1367(c), (c)(3); see Musson Theatrical, Inc. v. Fed. Exp. Corp.,

89 F.3d 1244, 1254–55 (6th Cir. 1996) (discussing a grant of summary judgment on federal claims

as one form of “pretrial dismissal,” after which “the balance of considerations usually will point

to dismissing the state law claims, or remanding them . . .”).

       Because we review the district court’s decision not to exercise supplemental jurisdiction

for abuse of discretion, Gamel, 625 F.3d at 951, we should not find that it improperly declined to

exercise supplemental jurisdiction here. See Wee Care Child Ctr., Inc. v. Lumpkin, 680 F.3d 841,




                                                 13
No. 18-1050, Aquilina v. Wriggelsworth


849 (6th Cir. 2012) (finding no abuse of discretion where district court declined to exercise

supplemental jurisdiction over state-law claims after dismissing federal claims). The district court

resolved Aquilina’s federal-question claim before trial and then determined that “[a] state court

should have the opportunity to consider the merits of the Plaintiff’s state law claim.” Aquilina,
298 F. Supp. 3d at 1116. Under § 1367(c)(3), that determination was well within the district

court’s discretion.

       Finally, Aquilina raises the question whether we may review Wriggelsworth’s and

Buckland’s motion for sanctions under Federal Rule of Civil Procedure 11, on which the district

court never ruled. See Appellant Br. at 2. Because there is no ruling to appeal, there is nothing

for us to review.

                                       V. CONCLUSION

       Aquilina has failed to raise a genuine dispute of material fact on the third element of her

First Amendment retaliation claim, and the district court acted within its discretion in declining to

exercise supplemental jurisdiction over Aquilina’s state-law claim. We therefore AFFIRM the

judgment of the district court.




                                                 14